Citation Nr: 1501545	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-23 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified in a September 2013 video hearing before the undersigned. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In statements to VA and the Board hearing, the Veteran reported a stressor when he served at the Long Bien/Binh Army base in early 1967.  He reported an enemy attack and explosion at the ammunition storage area.  Service personnel records show that he served in Vietnam from June 1966 to May 1967.  The Veteran also reported being exposed to dead or injured people at the 93rd Evacuation Hospital.  VA should make a request for additional information from the Joint Services Records Research Center (JSRRC).  The Board finds it at least as likely as not that these stressors are consistent with the circumstances of his service.  Moreover, as the stressors are within the realm of hostile military activity, official corroboration  is not required.  38 C.F.R. § 3.304(f)(3).

While the stressor element of the claim is deemed established, additional development is nevertheless required.  The record contains conflicting opinions as to whether a valid diagnosis of PTSD has been established.  The unfavorable opinion, provided by the VA examiner in September 2011, was offered before the Veteran offered a more detailed statement regarding his stressors.  Moreover, the examiner's statements on the causation and aggravation of the Veteran's anxiety disorder are also unclear.  

In light of the stark difference in findings across the two examinations, the Board finds that an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to the September 2011 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on the following:

a. Does the Veteran meet the criteria for a diagnosis of PTSD based on his statements of fear during an attack on the ammunition supply area or exposure to dead or injured people in the evacuation hospital?

b. If either claimed stressor is adequate to support a diagnosis of PTSD, are the Veteran's symptoms related to either or both stressors?

c. Is the Veteran's anxiety disorder at least as likely as not due to service or service-related stressors?
 
Court cases require that a medical opinion consider all relevant evidence and provide rationale for an opinion.

 If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and whether the inability is due to the absence of evidence or due to the limits of scientific or medical knowledge. 

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

